Case 2:19-mj-40016-MAH Documenté6 Filed 12/27/19 Page 1 of 2 PagelD: 11

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon. Michael A. Hammer, U.S.M.J.
Vv. : Mag. No. 19-40016
YULIA RADOCHINSKAYA : ORDER FOR CONTINUANCE

This matter having come before the Court on the joint application of
Craig Carpenito, United States Attorney for the District of New Jersey (by
Shawn P. Barnes, Assistant United States Attorney), and Defendant Yulia
Radochinskaya (by Anthony Thomas, Esq., appearing), for an order granting a
continuance of the proceedings in the above-captioned matter; and Defendant
being aware that she has the right to have the matter submitted to a grand jury
within 30 days of the date of her arrest pursuant to Title 18 of the United
States Code, Section 3161(b); and Defendant, through her attorney, having
consented to the continuance; and no prior continuances having been granted;
and for good and sufficient cause shown,

IT IS THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

(1) Both the United States and Defendant seek additional time to
engage in plea negotiations to resolve this matter, which would render trial
unnecessary;

(2) Defendant has consented to the aforementioned continuance;

(3) The grant of a continuance will likely conserve judicial resources;

and
Case 2:19-mj-40016-MAH Document6 Filed 12/27/19 Page 2 of 2 PagelD: 12

(4) Pursuant to Title 18 of the United States Code, Section 3161(h)(7),

the ends of justice served by granting the continuance outweigh the best

interests of the public and Defendant in a speedy trial.

ft
WHEREFORE, it is on this __ «24° ~ day of December, 2019;

ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through and including February 27, 2020; and it is further

ORDERED that the period from the date this Order is signed through

and including February 27, 2020 shall be excludable in computing time under

the Speedy Trial Act of 1974.

   

 

iy
For ‘ented to
. | JO)
Ki nthdny as

Counsel for Defendant

Shawn P. Barnes
Assistant U.S. Attorney

HONORABLE MICHAEL A. HAMMER
United States Magistrate Judge
